EXHIBIT23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Ocean Power Technologies, Inc.: We consent to the incorporation by reference in the registration statements (No.333-142547 and No.333-165856) on FormS-8 and the registration statement (No. 333-186181) on Form S-3 of Ocean Power Technologies, Inc. of our report dated July 12, 2013, with respect to the consolidated balance sheets of Ocean Power Technologies, Inc. and subsidiaries as of April30, 2013 and 2012, and the related consolidated statements of operations, comprehensive loss, stockholders' equity, and cash flows for each of the years in the two-year period ended April30, 2013, which report appears in the April30, 2013 Annual Report on Form10-K of Ocean Power Technologies, Inc. /s/KPMG LLP Philadelphia, Pennsylvania July 12, 2013
